


Exhibit 10.19

 

PLANET PAYMENT, INC.

 

2012 EQUITY INCENTIVE PLAN

 

INCENTIVE RESTRICTED STOCK AGREEMENT

 

This Incentive Restricted Stock Agreement (the “Agreement”) is made and entered
into as of November 15, 2013 (the “Effective Date”) by and between Planet
Payment, Inc., a Delaware corporation (the “Company”), and the purchaser named
below (the “Purchaser”).  Capitalized terms not defined herein shall have the
meaning ascribed to them in the Company’s 2012 Equity Incentive Plan (the
“Plan”).

 

Name of Purchaser

 

Social Security 
Number

 

Total Number 
of Shares

 

Purchase Price 
Per Share

 

Total Purchase 
Price

 

Carl Williams

 

 

 

200,000

 

$

0.01

 

$

2,000

 

 

1.                                      PURCHASE OF SHARES.

 

1.1                               Purchase of Shares.  On the Effective Date and
subject to the terms and conditions of this Agreement and the Plan, Purchaser
hereby purchases from the Company, and the Company hereby sells to Purchaser,
the Total Number of Shares set forth above (the “Shares”) of the Company’s
Common Stock, $0.01 par value per share, at the Purchase Price Per Share as set
forth above (the “Purchase Price Per Share”) for a Total Purchase Price as set
forth above (the “Purchase Price”).  As used in this Agreement, the term
“Shares” includes the Shares purchased under this Agreement and all securities
received (a) in replacement of the Shares, (b) as a result of stock dividends or
stock splits with respect to the Shares, and (c) in replacement of the Shares in
a merger, recapitalization, reorganization or similar corporate transaction.

 

1.2                               Payment.  Company hereby agrees to make
payment of the Purchase Price on behalf of Purchaser by way of bonus payment,
receipt of which is acknowledged by the Company.

 

2.                                      COMPANY’S REPURCHASE OPTION FOR UNVESTED
SHARES.  The Company, or its assignee, shall have the option to repurchase all
or a portion of the Purchaser’s Unvested Shares (as defined below) on the terms
and conditions set forth in this Section (the “Repurchase Option”) if Purchaser
is Terminated (as defined in the Plan) for any reason, or no reason, including
without limitation, Purchaser’s death, Disability (as defined in the Plan),
voluntary resignation or termination by the Company with or without cause.

 

2.1                               Termination and Termination Date.  In case of
any dispute as to whether Purchaser is Terminated, the Committee (as defined in
the Plan) shall have discretion to determine whether Purchaser has been
Terminated and the effective date of such Termination (the “Termination Date”).

 

2.2                               Vested and Unvested Shares.  Shares that are
vested pursuant to the schedule set forth in this Section 2.2 are “Vested
Shares.”  Shares that are not vested pursuant to such schedule are “Unvested
Shares.”

 

--------------------------------------------------------------------------------


 

2.2.1                     Vesting of Shares.  On the Effective Date all of the
Shares will be Unvested Shares (the “Unvested Shares”).  If Purchaser has
continuously provided services to the Company, any Subsidiary or Parent of the
Company at all times from the Effective Date to the date upon which any of the
applicable “Performance Goals” set forth in the schedule below (the “Performance
Based Vesting Schedule”) are achieved (such date the “Performance Date”), the
“Number of Unvested Shares Becoming Vested Shares” on such Performance Date
shall become Vested Shares upon written certification by the Committee that the
corresponding “Performance Goal” as set forth in the Performance Based Vesting
Schedule have been satisfied; provided that such Performance Date occurs on or
prior to the last day of the applicable “Performance Period” specified in the
Performance Based Vesting Schedule.  The Committee shall make all such
determinations with respect to the achievement and timing of the Performance
Goal within the applicable Performance Period.  Notwithstanding the foregoing,
any Unvested Shares that do not become Vested Shares within the applicable
Performance Period shall be forfeited and may be repurchased pursuant to
Section 2.3 hereof.

 

Performance Based Vesting Schedule

 

Performance Goal

 

Expiration Date of 
Performance
Period

 

Number of 
Unvested Shares 
Becoming Vested Shares

The closing price of the Company’s Common Stock on The NASDAQ Stock Market shall
be greater than or equal to $6.00 per share (the “Per Share Target”)for 30
consecutive trading days.

 

05/31/2015

 

200,000

 

If the number of outstanding common shares is changed by a stock dividend,
recapitalization, stock split, reverse stock split, subdivision, combination,
reclassification or similar change in the capital structure of the Company,
without consideration, then the number of Shares subject to this Agreement, the
number of Shares, the Per Share Target and all other performance criteria set
forth in this Section 2.2.1 will be equitably and proportionately adjusted,
subject to any required action by the Board or the stockholders of the Company
and compliance with applicable securities laws; provided that fractions of a
Share will not be issued but will either be replaced by a cash payment equal to
the Fair Market Value of such fraction of a Share or will be rounded up to the
nearest whole Share, as determined by the Committee.

 

2.2.2                     Acceleration of Vesting upon Termination.  Provided
Purchaser continues to provide services to the Company or any Subsidiary or
Parent of the Company until the occurrence of a Corporate Transaction (as
defined below), the following provisions shall apply.  Effective as of the date
of any such Corporate Transaction, the then aggregate Unvested Shares shall
become Vested Shares if and only if (i) the consideration under the Corporate
Transaction paid for each share of the Company’s Common Stock is greater than or
equal to the Per Share Target; or (ii) the Fair Market Value of the Company’s
Common Stock immediately following such Corporate Transaction shall be equal to
or greater than the Per Share Target.  All Shares that do not become Vested
Shares upon the Corporate Transaction shall be forfeited and subject to
Repurchase Option pursuant to Section 2.3.

 

2.2.3                     Corporate Transaction.  “Corporate Transaction” means
the occurrence of any of the following events: (i) the consummation of the
acquisition, sale, or transfer , directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then-outstanding voting securities; (ii) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; (iii) the consummation of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation; or
(iv) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Internal Revenue Code wherein the stockholders of the
Company give up all of their equity interest in the Company (except for the
acquisition, sale or transfer of all or substantially all of the outstanding
shares of the Company).

 

2

--------------------------------------------------------------------------------


 

2.3                               Exercise of Repurchase Option.  At any time
within ninety (90) days after the Purchaser’s Termination Date or the Expiration
Date of the Performance Period, the Company, or its assignee, shall repurchase
any or all the Purchaser’s Unvested Shares by giving Purchaser written notice of
exercise of the Repurchase Option, specifying the number of Unvested Shares to
be repurchased.  Such Unvested Shares shall be repurchased at the price of $1 in
the aggregate (the “Repurchase Price”).

 

2.4                               Right of Termination Unaffected.  Nothing in
this Agreement shall be construed to limit or otherwise affect in any manner
whatsoever the right or power of the Company (or any Parent or Subsidiary of the
Company) to terminate Purchaser’s employment or other relationship with Company
(or the Parent or Subsidiary of the Company) at any time, for any reason or no
reason, with or without cause.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF
PURCHASER.  Purchaser represents and warrants to the Company as follows.

 

3.1                               Agrees to Terms of the Plan.  Purchaser has
received a copy of the Plan, has read and understands the terms of the Plan and
this Agreement, and agrees to be bound by their terms and conditions.  Purchaser
acknowledges that there may be adverse tax consequences upon disposition of the
Shares, and that Purchaser should consult a tax adviser prior to such exercise
or disposition.

 

3.2                               Access to Information.  Purchaser has had
access to all information regarding the Company and its present and prospective
business, assets, liabilities and financial condition that Purchaser reasonably
considers important in making the decision to purchase the Shares, and Purchaser
has had ample opportunity to ask questions of the Company’s representatives
concerning such matters and this investment.

 

3.3                               Understanding of Risks.  Purchaser is fully
aware of:  (a) the highly speculative nature of the investment in the Shares;
(b) the financial hazards involved; (c) the lack of liquidity of the Shares and
the restrictions on transferability of the Shares (e.g., that Purchaser may not
be able to sell or dispose of the Shares or use them as collateral for loans);
(d) the qualifications and backgrounds of the management of the Company; and
(e) the tax consequences of investment in the Shares.

 

3.4                               Purchase for Own Account for Investment. 
Purchaser is purchasing the Shares for Purchaser’s own account for investment
purposes only and not with a view to, or for sale in connection with, a
distribution of the Shares within the meaning of the Securities Act.  Purchaser
has no present intention of selling or otherwise disposing of all or any portion
of the Shares and no one other than Purchaser has any beneficial ownership of
any of the Shares.

 

3.5                               No General Solicitation.  At no time was
Purchaser presented with or solicited by any publicly issued or circulated
newspaper, mail, radio, television or other form of general advertising or
solicitation in connection with the offer, sale and purchase of the Shares.

 

3.6                               SEC Rule 144.  Purchaser has been advised that
SEC Rule 144 promulgated under the Securities Act, which permits certain limited
sales of unregistered securities, may be available with respect to the Shares
and, in any event, requires that the Shares be held for a minimum of six
(6) months, and in certain cases one (1) year, after they have been purchased
and paid for (within the meaning of Rule 144).  Purchaser understands that
Rule 144 may indefinitely restrict transfer of the Shares so long as Purchaser
remains an “affiliate” of the Company or if “current public information” about
the Company (as defined in Rule 144) is not publicly available.

 

3

--------------------------------------------------------------------------------


 

4.                                      ADDITIONAL RESTRICTIONS UPON SHARE
OWNERSHIP OR TRANSFER.

 

4.1                               Rights as a Stockholder.  Subject to the terms
and conditions of this Agreement, Purchaser will have all of the rights of a
stockholder of the Company with respect to the Shares from and after the date
that Shares are issued to Purchaser until such time as Purchaser disposes of the
Shares or the Company and/or its assignee(s) exercise(s) the Repurchase Option
except the right to receive cash distributions or dividends, which to the extent
the same are declared shall be held in escrow by the Company and shall only be
paid if and to the extent that the Shares become Vested Shares.  Upon  exercise
of the Repurchase Option, Purchaser will have no further rights as a holder of
the Shares so purchased upon such exercise, other than the right to receive
payment for the Shares so purchased in accordance with the provisions of this
Agreement.

 

4.2                               Escrow.  As security for the company’s
Repurchase Option under this Agreement, Purchaser acknowledges that the Shares
will be issued in DRS book entry form into a restricted stock account maintained
by the Company’s transfer agent Computershare Investor Services, Inc.
(“Computershare”).  The Secretary of the Company or other designee of the
Company (the “Escrow Agent”), is hereby appointed to take all such actions to
give all such instructions to Computershare and to effectuate all such transfers
and/or releases of such Shares as are in accordance with the terms of this
Agreement.  Purchaser and the Company agree that Escrow Agent will not be liable
to any party to this Agreement (or to any other person or entity) for any
actions or omissions unless Escrow Agent is grossly negligent or intentionally
fraudulent in carrying out the duties of Escrow Agent under this Agreement. 
Escrow Agent may rely upon any letter, notice or other document executed with
any signature purported to be genuine and may rely on the advice of counsel and
obey any order of any court with respect to the transactions contemplated by
this Agreement.  The Shares will be released from escrow upon becoming Vested
Shares.

 

4.3                               Encumbrances on Shares.  Purchaser may not
grant a lien or security interest in, or pledge, hypothecate or encumber, any
Unvested Shares.

 

4.4                           Restrictions on Transfers.  Unvested Shares may
not be sold or otherwise transferred by Purchaser without the Company’s prior
written consent.  Notwithstanding the foregoing, Purchaser shall be able to
transfer the Shares, whether or not Vested Shares, for bona fide estate planning
purposes to a person or to an entity that constitutes an Authorized Transferee. 
Subject to Company’s insider trading and other related policies, Purchaser
hereby agrees that Purchaser shall make no disposition of the Shares (other than
as permitted by this Agreement) unless and until:

 

(a)                                 Purchaser shall have notified the Company of
the proposed disposition and provided a written summary of the terms and
conditions of the proposed disposition;

 

(b)                                 Purchaser shall have complied with all
requirements of this Agreement applicable to the disposition of the Shares,
including the Repurchase Option; and

 

(c)                                  Purchaser shall have provided the Company
with written assurances, in form and substance satisfactory to counsel for the
Company, that (i) the proposed disposition does not require registration of the
Shares under the Securities Act or under any state securities laws, and (ii) all
appropriate actions necessary for compliance with the registration and
qualification requirements of the Securities Act and any state securities laws,
or of any exemption from registration or qualification, available thereunder
(including Rule 144) have been taken. Each person (other than the Company) to
whom the Shares are transferred by means of one of the permitted transfers
specified in this Agreement must, as a condition precedent to the validity of
such transfer, acknowledge in writing to the Company that such person is bound
by the provisions of this Agreement and that the transferred Shares are subject
to the Repurchase Option granted hereunder, to the same extent such Shares would
be so subject if retained by the Purchaser or otherwise determined by the Board.

 

4

--------------------------------------------------------------------------------


 

4.5                               Stop-transfer Orders.  Purchaser understands
and agrees that to ensure compliance with the restrictions imposed by this
Agreement, the Company may issue appropriate “stop-transfer” instructions to
Computershare.  The Company will not be required (a) to transfer on its books
any Shares that have been sold or otherwise transferred in violation of any of
the provisions of this Agreement or (b) to treat as owner of such Shares, or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares have been so transferred.

 

5.                                      TAX WITHOLDING AND TAX CONSEQUENCES. The
Company may withhold federal, state, local and foreign taxes as required and
permitted by applicable law and is authorized to withhold from Shares otherwise
deliverable  to Purchaser upon vesting that number of Shares having a Fair
Market Value determined as of the date of withholding equal to the minimum
amount required to be withheld.  PURCHASER UNDERSTANDS THAT PURCHASER MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF PURCHASER’S PURCHASE OR DISPOSITION OF
THE SHARES.  PURCHASER REPRESENTS (a) THAT PURCHASER HAS CONSULTED WITH ANY TAX
ADVISER THAT PURCHASER DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND (b) THAT PURCHASER IS NOT RELYING ON THE COMPANY
FOR ANY TAX ADVICE.  Purchaser hereby acknowledges that Purchaser has been
informed that, with respect to Unvested Shares, unless an election is filed by
Purchaser with the Internal Revenue Service (and, if necessary, the proper state
taxing authorities) within 30 days after the purchase of the Shares electing,
pursuant to Section 83(b) of the Internal Revenue Code (and similar state tax
provisions, if applicable), to be taxed currently on any difference between the
Purchase Price of the Unvested Shares and their Fair Market Value on the date of
purchase, there will be a recognition of taxable income to Purchaser, measured
by the excess, if any, of the Fair Market Value of the Unvested Shares, at the
time they cease to be Unvested Shares, over the Purchase Price for such Shares. 
Purchaser represents that Purchaser has consulted any tax advisers Purchaser
deems advisable in connection with Purchaser’s purchase of the Shares and the
filing of the election under Section 83(b) and similar tax provisions.  A form
of Election under Section 83(b) is attached hereto as Exhibit 3 for reference. 
BY PROVIDING THE FORM OF ELECTION, THE COMPANY DOES NOT THEREBY UNDERTAKE TO
FILE THE ELECTION FOR PURCHASER, WHICH OBLIGATION TO FILE SHALL REMAIN SOLELY
WITH PURCHASER.

 

6.                                      GENERAL PROVISIONS.

 

6.1                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement, including its rights to purchase
Shares under the Repurchase Option.  Neither Purchaser, nor any of Purchaser’s
successors and assigns, may assign, whether voluntarily or by operation of law,
any of its rights and obligations under this Agreement, except with the prior
written consent of the Company.  This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
Purchaser and Purchaser’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

6.2                               Notices.  Any and all notices required or
permitted to be given to a party pursuant to the provisions of this Agreement
will be in writing and will be effective and deemed to provide such party
sufficient notice under this Agreement on the earliest of the following:  (a) at
the time of personal delivery, if delivery is in person; (b) one (1) business
day after deposit with an express overnight courier for United States
deliveries, or two (2) business days after such deposit for deliveries outside
of the United States, with proof of delivery from the courier requested; or
(c) three (3) business days after deposit in the United States mail by certified
mail (return receipt requested) for United States deliveries.  All notices for
delivery outside the United States will be sent by express courier.  All notices
not delivered personally will be sent with postage and/or other charges prepaid
and properly addressed to the party to be notified at the address set forth
below the signature lines of this Agreement, or at such other address as such
other party may designate by one of the indicated means of notice herein to the
other parties hereto.  Notices to the Company will be marked “Attention: 
Secretary.”

 

5

--------------------------------------------------------------------------------


 

6.3                               Further Assurances.  The parties agree to
execute such further documents and instruments and to take such further actions
as may be reasonably necessary to carry out the purposes and intent of this
Agreement.

 

6.4                               Entire Agreement.  The Plan is incorporated
herein by reference.  The Plan and this Agreement, together with all Exhibits
hereto, constitute the entire agreement and understanding of the parties with
respect to the subject matter of this Agreement, and supersede all prior
understandings and agreements, between the parties hereto with respect to the
specific subject matter hereof.

 

6.5                               Severability.  If any provision of this
Agreement is determined by any court or arbitrator of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such provision will be
enforced to the maximum extent possible given the intent of the parties hereto. 
If such clause or provision cannot be so enforced, such provision shall be
stricken from this Agreement and the remainder of this Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Agreement. 
Notwithstanding the forgoing, if the value of this Agreement based upon the
substantial benefit of the bargain for any party is materially impaired, which
determination as made by the presiding court or arbitrator of competent
jurisdiction shall be binding, then both parties agree to substitute such
provision(s) through good faith negotiations.

 

6.6                               Execution.  This Agreement may be entered into
in two or more counterparts, each of which shall be deemed an original and all
of which shall constitute one and the same agreement.  This Agreement may be
executed and delivered by facsimile and, upon such delivery, the facsimile
signature will be deemed to have the same effect as if the original signature
had been delivered to the other party.

 

IN WITNESS WHEREOF, the Company has caused this Incentive Restricted Stock
Agreement to be executed by its duly authorized representative, and Purchaser
has executed this Incentive Restricted Stock Agreement, as of the date first set
forth above.

 

 

PLANET PAYMENT, INC.

PURCHASER

 

 

By:

 /s/ Philip D. Beck

 

/s/ Carl J. Williams

 

(Signature)

 

 

 

PHILIP D. BECK, CEO

 

CARL J. WILLIAMS

(Please print name and title)

(Please print name)

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

List of Exhibits

 

Exhibit 1:                                           Form of Election Pursuant
to Section 83(b)

 

7

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

FORM OF SECTION 83(B) ELECTION

 

--------------------------------------------------------------------------------


 

ELECTION UNDER SECTION 83(b) 
OF THE INTERNAL REVENUE CODE

 

The undersigned Taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include the excess, if any, of the
fair market value of the property described below at the time of transfer over
the amount paid for such property, as compensation for services in the
calculation of regular gross income.

 

1.

TAXPAYER’S NAME:

 

 

 

 

 

TAXPAYER’S ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

SOCIAL SECURITY NUMBER:

 

 

2.                                      The property with respect to which the
election is made is described as follows:                shares of Common Stock
of Planet Payment, Inc., a Delaware corporation (the “Company”) which were
transferred pursuant to an Incentive Restricted Stock Agreement entered into by
Taxpayer and the Company, which is Taxpayer’s employer or the corporation for
whom the Taxpayer performs services.

 

3.                                      The date on which the shares were
transferred pursuant to the purchase of the shares was
                                        , 2013 and this election is made for
calendar year 2013.

 

4.                                      The shares received are subject to the
following restrictions:  The Company may repurchase all or a portion of the
shares for an aggregate purchase price of $1 under certain conditions at the
time of Taxpayer’s termination of employment or services, or Taxpayer’s failure
to satisfy certain specified performance conditions.

 

5.                                      The fair market value of the shares
(without regard to restrictions other than restrictions which by their terms
will never lapse) was $                 per share X                    shares =
$             at the time of purchase.

 

6.                            The amount paid for such shares by Taxpayer was
$                 per share x                shares = $              .

 

7.                            The Taxpayer has submitted a copy of this
statement to the Company.

 

8.                                      The amount to include in gross income is
$                            . [The result of the amount reported in Item 5
minus the amount reported in Item 6.]

 

THIS ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (“IRS”), AT THE
OFFICE WHERE THE TAXPAYER FILES ANNUAL INCOME TAX RETURNS, WITHIN 30 DAYS AFTER
THE DATE OF TRANSFER OF THE SHARES, AND MUST ALSO BE FILED WITH THE TAXPAYER’S
INCOME TAX RETURNS FOR THE CALENDAR YEAR.  THE ELECTION CANNOT BE REVOKED
WITHOUT THE CONSENT OF THE IRS.

 

 

Dated:

 

 

 

 

Taxpayer’s Signature

 

--------------------------------------------------------------------------------
